--------------------------------------------------------------------------------

EXHIBIT 10.6


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made as of April 28, 2010, by and
between CMBG ADVISORS, INC., a California corporation, in its sole and limited
capacity as assignee for the benefit of creditors of Liberation Entertainment,
Inc. (the “Seller”); and CAMELOT FILM GROUP, INC., a Nevada corporation (“CFG”
or “Buyer”), and a wholly-owned subsidiary of CAMELOT ENTERTAINMENT GROUP, INC.,
a Delaware corporation (“CMGR”).


RECITALS


A.              Liberation Entertainment, Inc., a Delaware corporation
(“Liberation”), with principal offices located at 1990 Westwood Boulevard,
Penthouse 3, Los Angeles, California 90025, pursuant to that certain General
Assignment made by Liberation in favor of Seller dated as of January 29, 2010
(the “General Assignment”), transferred ownership of its right, title and
interest in and to all of its tangible and intangible assets, wherever located,
including, without limitation, all of Liberation’s accounts receivable, contract
rights, certificates of deposit, letters of credit, available access passwords
to computers and other media, license rights and rights to payment that are
uncollected as the date of Closing (collectively, the “Liberation Assets”) to
Seller, and in so doing has also designated Seller to act, pursuant to
California law, as the Assignee for the Benefit of Creditors of Liberation. A
true copy of the duly-executed General Assignment is attached hereto as Exhibit
A.


B.              Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Assets (as defined in Section 1.1 below), on the terms and
subject to the conditions set forth in this Agreement.


AGREEMENT
 
 
NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and agreements set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.         PURCHASE AND SALE OF ASSETS


1.1              Agreement to Sell and Purchase the Assets.  Subject to the
terms and conditions of this Agreement, and in reliance on the representations,
warranties and covenants set forth in this Agreement, Seller hereby agrees to
sell, assign, transfer and convey to Buyer at the Closing (as defined in Section
2.2 below), and Buyer hereby agrees to purchase and acquire from Seller at the
Closing, all of Seller’s right, title and interest in and to all of the
Liberation Assets including without limitation, to the extent of Seller’s right,
title or interest therein, if any, (a) all accounts receivable related to the
Liberation Assets as of the date of Closing, as defined below,  (b) all accounts
receivable related to the “Restricted Liberation Assets” (as defined in Section
9.2.4 below) as of the date of the Closing; (c) all other Assets as described
and identified on Schedule 1.1 annexed hereto and by this reference made a part
hereof; and (d) any and  all other Assets not described or  identified on
Schedule 1.1  (collectively, the “Assets”); provided, however, that
notwithstanding anything to the contrary contained in this Agreement, the Assets
shall not include (a) cash held by Seller on account of Assets at the
Closing); and (b) subject to the provisions of Section 1.3 below, each
“Restricted Liberation Asset” (as identified in Section 9.2.4.), but only to the
extent that, by the Closing, the Buyer has been unable to negotiate and resolve
any third party claim that such third party’s consent is required to transfer
such Restricted Liberation Asset (“Claim”).  The Assets will be sold, assigned,
transferred and conveyed to Buyer (subject to the provisions of Section 1.6
below) on the Closing Date “as is” and “where is”, with no representations or
warranties other than those specifically set forth hereinbelow.


 
1

--------------------------------------------------------------------------------

 


 


1.2              Buyer’s Post-Closing Right to Collect Revenues and Resolve
Claims With Respect to Restricted Liberation Assets.  Following the Closing,
Buyer shall have the exclusive right, and shall use good faith best efforts, to
negotiate and resolve all Claims relating to consent with respect to
transferability of  a Restricted Liberation Asset raised by a third
party.  Further, Buyer shall have the exclusive right to collect and retain any
revenues derived from the post-Closing distribution and other exploitation of
such Restricted Liberation Asset to the extent ultimately agreed upon between
Buyer and the applicable third party(ies).


1.3               Resolved and Unresolved Claims.  In the event Buyer
successfully resolves a Claim(s), the Restricted Liberation Asset(s) relating to
such Claim(s) shall be deemed an Asset transferred pursuant to this
Agreement.  To the extent that the Claims are not resolved within one hundred
twenty (120) days following the Closing, then Buyer shall cease and desist from
exploiting any such Asset, its rights set forth in Section 1.2 shall cease, and
Seller shall own and dispose of such Asset(s) subject to such unresolved Claims,
in its discretion.  For purposes of Sections 1.1, 1.2 and 1.3, successfully
resolving a Claim shall mean Buyer’s and Seller’s receipt of a written
notification from a third party claimant advising that such third party claimant
consents to or does not oppose the transfer of the subject Restricted Liberation
Asset by Seller to Buyer.


                1.4           No Representations or Warranties by Seller.   The
parties acknowledge that the Buyer, and not the Seller or Liberation, have
generated the Schedule 1.1 list of Assets from the data in the Seller’s data
bank stored on Liberation’s server and elsewhere, including but not limited to
copyright information, creditor lists, websites, copyrights, trademarks,
registration marks, patents, advertising and marketing graphics and materials,
logos, deals by library titles and distribution agreements, DVD inventory
reports, film elements and materials in storage, rights and terms of each
Liberation library title, rights termination correspondence, files on all
library titles, and miscellaneous furniture, fixtures and office equipment.  It
is expressly acknowledged and agreed that, except as may otherwise be provided
herein, neither Liberation nor the Seller shall make any representation(s) or
warranty(ies) whatsoever regarding the content and completeness of the Schedule
1.1 listing of Assets, including, without limitation, any representation or
warranty that  (a) Liberation and/or the Seller has or had at any time any
ownership interest whatsoever in any particular item of the Assets; and (b) any
of the Assets are, or might become, subject to claims and/or liens by third
parties.


 


 
2

--------------------------------------------------------------------------------

 


1.5              Liberation’s Accounts Receivable; Notices to Liberation Account
Debtors and Other Third Party Licensees.

 
             1.5.1   Within ten (10) calendar days from the date of Closing, the
Buyer shall, execute and deliver to each account debtor and to each third party
licensor from whom Liberation licensed any rights comprising the Assets written
notice advising each such account debtor and/or such third party licensee of the
sale and assignment of the Liberation accounts receivable to the Buyer, and
directing each such account debtor and such third party licensee to henceforth
make payments directly to the Buyer.


             1.5.2  In the event the Seller receives any accounts receivable,
license payments or royalty payments that constitute Assets from and after the
date of Closing hereunder, the Seller shall hold such payments in trust for
Buyer and then forthwith deliver any such payments in kind directly to the Buyer
at the following address: Camelot Entertainment Group, Inc., 8001 Irvine Center
Drive, Suite 400, Irvine, CA 92618, Attention:  Accounting Department.


1.6              Asset Transfer; Passage of Title; Delivery.


                      1.6.1           Title Passage.  Upon the Closing, title to
all of the Assets shall pass to Buyer.  Upon successful resolution of a Claim,
title to the subject Restricted Liberation Asset shall pass to the Buyer.


1.6.2    Delivery of Assets.  On the Closing Date (as defined in Section 2.2) or
as soon thereafter as is reasonably practicable, but no later than 5 business
days after the Closing Date, Seller shall transfer physical possession of the
tangible Assets to the Buyer or to the Buyer’s authorized agent, provided,
however, that the expenses of retrieving, removing and transferring the Assets
to Buyer as necessary shall be borne exclusively by Buyer and the Buyer shall
fully comply with its undertakings as set forth in this Agreement regarding
obtaining possession, custody and control of the Assets.  It is expressly
understood and agreed that Seller shall promptly pay all storage costs incurred
with respect to the Assets prior to Closing to the extent necessary to assure
that possession of the such Assets can be delivered to the Buyer free and clear
of warehouseman’s liens or the like (“Storage Costs”).  Seller shall execute and
deliver to Buyer such laboratory access letters or the like provided by Buyer in
a form reasonably acceptable to Seller and Buyer authorizing Buyer to take
possession, custody and control of the tangible Assets for all locations where
the tangible Assets may be located both inside and outside California.


1.6.3    Seller’s access to Liberation’s Business Records.  The parties agree
that Seller shall retain Liberation’s original minute book, corporate records,
payroll records and personnel files and files for prior years’ tax returns,
provided that all business records of Liberation relating to the Assets shall be
delivered to Buyer at the Closing.  To the extent that the Seller may, in its
sole determination, require business records of Liberation to administer the
assignment estate or wind up the business of Liberation or file tax returns,
Buyer shall provide Seller with access to all such records at reasonable times
and upon reasonable notice, including the right to photocopy any such business
records at Seller’s expense, and, as necessary, to have access to original
business records.
 
 
 


 
3

--------------------------------------------------------------------------------

 


2.         PURCHASE PRICE; CLOSING

 
2.1              Purchase Price. In consideration of the sale, transfer,
conveyance and assignment of all the Assets to Buyer, the Buyer and CMGR jointly
and severally agrees to pay and deliver the following consideration:


2.1.1.  At Closing, the sum of Five Hundred Thousand Dollars ($500,000.00) to
Seller in cash or immediately available funds via wire transfer in accordance
with the wiring instruction annexed hereto as Schedule 2.1.1.


2.1.2  On or before the Due Date (as defined below) either (a) deliver to
creditors of Liberation identified by Seller Four Hundred Fifty Thousand Dollars
($450,000.00) in fully paid and non-assessable shares of CMGR Common Stock
pursuant to and in compliance with Section 7.4 hereof, or (b) deliver to Seller
the sum of Four Hundred Fifty Thousand Dollars ($450,000.00) in cash or
immediately available funds via wire transfer in accordance with the wiring
instruction annexed hereto as Schedule 2.1.1.  The “Due Date” shall be the date
that is one eighty hundred (180) days after the date that Seller supplies the
list of creditors referred to in Section 7.4.1.

 
2.1.3  As additional consideration for the specific assets of Liberation related
to the animated television series entitled “Wolverine” (collectively referred
to  as “Wolverine”), subject only to the Buyer being able to retain the DVD and
television distribution rights to Wolverine (the “Rights”), on or before the one
year anniversary of the Closing Date (the “Post-Closing One-Year Period”), the
Buyer shall pay the Seller the sum of Ninety Thousand Dollars ($90,000.00) in
cash or immediately available funds via wire transfer in accordance with the
wiring instruction annexed hereto as Schedule 2.1.1.

2.1.4  Notwithstanding anything to the contrary contained hereinabove, during
the Post-Closing One-Year Period, Buyer will pay Seller a monthly fee of twenty
(20%) of the first Fifteen Thousand Dollars ($15,000.00) collected by Buyer in
connection with Wolverine, after deducting Buyer’s actual, out-of-pocket costs
incurred in retaining the Rights.  In the event that Buyer is fully-recouped of
its actual out-of-pocket costs prior to the end of the Post-Closing One-Year
Period, then Seller would receive ten percent (10%) of all Wolverine monies
which Buyer collects during the remainder of the Post-Closing One-Year Period,
up to a maximum of Ninety-Thousand Dollars ($90,000.00).  All monies paid to
Seller pursuant to this Section 2.1.4 shall be applied and serve to reduce any
monies due pursuant to Section 2.1.3 above, or Section 2.1.5 below, whichever is
applicable.


2.1.5  In the event that Buyer is unable to retain the Rights by the end of the
Post-Closing One-Year Period, then Buyer shall continue to pay Seller the
applicable monthly fee percentage delineated in Section 2.1.4 above until Seller
has been paid One Hundred Twenty Thousand Dollars ($120,000.00), at which point
Seller would cease to share in any such Wolverine revenue whatsoever, and
Buyer’s obligations to Seller regarding Wolverine pursuant to this Agreement
shall cease and terminate.
 


 
4

--------------------------------------------------------------------------------

 


2.1.6  Buyer agrees that it will comply with Schedule 2.1.6 hereof with respect
to certain reporting rights of Seller.


2.2. Closing.  The consummation of the purchase and sale of the Assets
contemplated hereby will take place at a closing to be held at the offices of
the Seller at a mutually-agreeable time on or before April 28, 2010, unless such
date is extended by the approval of both Buyer and Seller (the “Closing Date”).


2.3 Allocation of Purchase Price.  Seller shall prepare an allocation of the
Purchase Price among the Liberation Assets in accordance with section 1060 of
the Internal Revenue Code of 1986, as amended (“Code”) and the regulations
promulgated thereunder and as necessary to comply with any provision of state or
local law, including and sales or other transfer taxes.  Seller shall deliver
such allocations to Buyer within 30 days after the Closing or as soon thereafter
as practicable.  Buyer agrees to fully cooperate with Seller and respond to all
reasonable requests for information in connection with the preparation of such
allocations.  Seller will reasonably consult with Buyer regarding the
preparation of any sales Tax returns in connection with the sale of the
Liberation Assets, but the Seller’s decision with respect to all of Seller’s
sales and other Tax matters, including the filing of sales Tax returns, will be
in the Seller’s sole discretion.  In the event that material new information
arises after the Closing that is relevant to the application of the sales Tax to
the sale of the Liberation Assets, then, at the reasonable request of Buyer,
Seller shall take such reasonable steps as may be appropriate to seek a refund
of excessive Taxes otherwise paid in connection with the transactions
contemplated hereby.  To the extent that Buyer and Seller agree in a writing
signed by an authorized representative of both Buyer and Seller on an allocation
of the Purchase Price for purposes of section 1060 of the Code, then Seller and
Buyer shall report, act and file income tax returns consistent with such agreed
allocation. As used in this Agreement, “Tax” or “Taxes” shall mean, unless
qualified, all income, excise, gross receipts, ad valorum, sales, use,
employment, franchise, profits, excise, gains, privilege, occupation, property,
transfer, unemployment compensation, social security, payroll, license, school,
intangibles or other taxes, fees, stamp taxes, duties, charges, levies or
assessments of any kind whatsoever (whether payable directly or by withholding),
together with any interest and any penalties, additions to tax or additional
amounts imposed by any governmental entity having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax.


3.         OBLIGATIONS ASSUMED.


3.1              No Monetary Liabilities or  Obligations Assumed by
Buyer.  Except as expressly provided in this Agreement, Buyer shall not assume
or become obligated in any way to pay any liabilities, debts or obligations of
Seller or of Liberation whatsoever, including, but not limited to, any
liabilities or obligations now or hereafter arising from Liberation’s and/or
Seller’s business activities that took place prior to the Closing. Upon the
Closing, Buyer assumes and agrees to perform all obligations under contracts and
agreements contained in the Assets, and Buyer shall be solely responsible for
all obligations and liabilities arising as a result of distribution and/or
exploitation of the Assets after the Closing (including, without limitation,
participations and residuals due to guild or collective bargaining agreements;
provided, however, that the obligations being assumed by Buyer hereunder shall
be limited in each case to that portion of those obligations and liabilities
(the “Assumed Liabilities”) that occur or are incurred or are related to the
period of time after the Closing


 
5

--------------------------------------------------------------------------------

 
 
3.2              No Obligations to Third Parties.  The execution and delivery of
this Agreement shall not be deemed to confer any rights upon any person(s) or
entity(ies) other than the parties hereto, or make any person or entity a third
party beneficiary of this Agreement, or to obligate either party to any person
or entity other than the parties to this Agreement.  The provisions hereof shall
in no way expand the rights or remedies of third parties against Buyer as
compared to the rights and remedies such parties would have against Seller
and/or Liberation if the Closing were not consummated.


3.3              Transfer Taxes.  Buyer shall indemnify and pay to Seller upon
demand all sales, use, transfer, excise, stamp or other Taxes resulting from the
sale of the Assets and the assumption of the Assumed Liabilities contemplated by
this Agreement, if any. Buyer shall pay the amount of $10,000 to Seller at the
Closing in partial payment of such Taxes.  When Seller has determined the amount
of sales Taxes due, Seller will provide Buyer with a notice of the amount of
such sales Taxes.  If the amount of such sales Taxes is greater than $10,000,
then Buyer shall promptly pay Seller in the same manner as payments are made at
the Closing an amount equal to (i) the amount of such sales Taxes, less (ii) the
$10,000 paid to Seller at Closing.  If the amount of such sales Taxes is less
than $10,000, then Seller shall promptly pay Buyer an amount equal to (i) the
$10,000 paid to Seller at Closing, less (ii) the amount of such sales Taxes.


4.         REPRESENTATIONS AND WARRANTIES OF BUYER AND CMGR.


Buyer and CMGR hereby jointly and severally represent and warrant to Seller that
all the following statements are true, accurate and correct:


4.1              Due Organization.  CFG is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, and is in
good standing and qualified to do business in the State of California and in
every jurisdiction where required to be qualified to do business.  CMGR is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and is in good standing and qualified to do
business in the State of California and in every jurisdiction where required to
be qualified to do business.


4.2              Power and Authority; Enforceability.  Each such party has all
necessary power and authority to enter into this Agreement and all other
documents that such party is required to execute and deliver hereunder, and
holds or will timely hold all permits, licenses, orders and approvals of all
federal, state and local governmental or regulatory bodies necessary and
required therefor.  The signing, delivery and performance by such party of this
Agreement, and the consummation of all the transactions contemplated hereby,
have been duly and validly authorized by such party.  This Agreement, when
signed and delivered by such party, will be duly and validly executed and
delivered and will be the valid and binding obligation of such party,
enforceable against such party in accordance with its terms, subject to the laws
relating to bankruptcy, insolvency and relief of debtors, and rules and laws
governing specific performance, injunctions, relief and other equitable
remedies.


 
6

--------------------------------------------------------------------------------

 




4.3              Authorization for this Agreement.  No authorization, approval,
consent of, or filing with any governmental body, department, bureau, agency,
public board, authority or other third party is required for the consummation by
such party of the transactions contemplated by this Agreement, other than the
registration of the issuance and sale of the Common Stock with the Securities
and Exchange Commission and the continued listing of the CMGR Common Stock with
the OTCBB.


4.4              Litigation.  There is no litigation, suit, action, arbitration,
inquiry, investigation or proceeding pending or, to the knowledge of such party,
threatened, before any court, agency or other governmental body against such
party (or any corporation or entity affiliated with such party) which seeks to
enjoin or prohibit or otherwise prevent the transactions contemplated hereby.


4.5              Capitalization:
 
4.5.1 CMGR is a reporting company under the Securities Exchange of 1934, as
amended, and is current in filing all reports due thereunder.  As of the Closing
Date, the authorized capital stock of 20,000,000,000 consists of 19,900,000,000
shares of Common Stock, par value $0.0001, 8,748,116,075 of which are issued and
outstanding, and 100,000,000 shares of Preferred Stock, par value $0.0001,
50,443,032 of which are issued and outstanding.
 
           4.5.2  All issued and outstanding shares of the stock of CMGR (i)
have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
   
4.6              Financial Statements.  The financial statements for 2009
through September 30, 2009 provided to the Seller by any of the Buyer in
connection with the transactions contemplated by this Agreement were true and
accurate as of the date(s) of the same.


4.7              Material Information. The Buyer have provided Seller with all
information requested by the Seller in connection with its decision to accept
the CMGR Common Stock as partial consideration for the purchase price for the
Assets under this Agreement.  Neither this Agreement, the Exhibits hereto, nor
any other document delivered by the Buyer to Seller or their attorneys or agents
in connection herewith or with the transactions contemplated hereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein not misleading.
 
5.
REPRESENTATIONS AND WARRANTIES OF SELLER.



Seller represents and warrants to Buyer that all of the following statements are
true, accurate and correct:


 
7

--------------------------------------------------------------------------------

 




5.1              Corporate Organization.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California.


5.2              Power and Authority; Enforceability.  Seller has all necessary
power and authority to enter into this Agreement and all other documents that
Seller is required to execute and deliver hereunder as the Assignee under the
General Assignment under the laws of the State of California.  The signing,
delivery and performance by Seller of this Agreement, and the consummation of
all the transactions contemplated hereby, have been duly and validly authorized
by Seller.  This Agreement, when signed and delivered by Seller, will be duly
and validly executed and delivered and will be the valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, subject to
the laws relating to bankruptcy, insolvency and relief of debtors, and rules and
laws governing specific performance, injunctions, relief and other equitable
remedies.


5.3              Litigation.  To the best actual knowledge of Seller, without
any diligence or inquiry, there is no litigation, suit, action, arbitration,
inquiry, investigation or proceeding pending before any court, agency or other
governmental body against Seller and/or Liberation which seeks to enjoin or
prohibit or otherwise prevent the transactions contemplated hereby.


5.4              Assets.  Seller has not transferred title to any of the Assets
to any third party other than to Buyer and has not granted any security
interest(s) in any of the Assets to any third party.


6.         DISCLAIMER OF ALL OTHER REPRESENTATIONS.


6.1   The parties hereby agree that Seller sells, assigns, transfers and conveys
the Assets to Buyer “as is” and “where is”, and that Seller is not making and
has not made any representations or warranties whatsoever except as expressly
set forth herein, and, by way of illustration and not of limitation, Seller
expressly disclaims any representation or warranty as to merchantability,
fitness or use.  Anything to the contrary contained herein notwithstanding,
Seller expressly disclaims any representation or warranty of whatsoever kind and
nature with respect to the transferability and/or assignability of any of the
Assets.


6.2           BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE ASSETS “AS IS, WHERE IS, WITH ALL
FAULTS.”  BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS OR RELATING THERETO MADE
OR FURNISHED BY SELLER OR ITS REPRESENTATIVES, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, EXCEPT AS EXPRESSLY STATED HEREIN.


 
8

--------------------------------------------------------------------------------

 


 
6.3           BUYER ACKNOWLEDGES TO SELLER THAT BUYER HAS HAD AND WILL CONTINUE
TO HAVE THE OPPORTUNITY TO CONDUCT PRIOR TO AND FOLLOWING THE CLOSING SUCH
INSPECTIONS AND INVESTIGATIONS OF THE ASSETS AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF IN ITS SOLE AND ABSOLUTE DISCRETION AS TO THE
NATURE, CONTENT, QUALITY AND TRANSFERABILITY, ETC., OF THE ASSETS AND ITS
ACQUISITION THEREOF.  BUYER FURTHER WARRANTS AND REPRESENTS TO SELLER THAT BUYER
WILL RELY SOLELY ON ITS OWN REVIEW AND OTHER INSPECTIONS AND INVESTIGATIONS IN
THIS TRANSACTION AND NOT UPON THE INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER, OR ITS AGENTS, EMPLOYEES OR REPRESENTATIVES WITH RESPECT THERETO. BUYER
HEREBY ASSUMES THE RISK THAT ADVERSE MATTERS INCLUDING, BUT NOT LIMITED TO,
LATENT OR PATENT DEFECTS, ADVERSE PHYSICAL OR OTHER ADVERSE MATTERS, MAY NOT
HAVE BEEN REVEALED BY BUYER’S REVIEW AND INSPECTIONS AND INVESTIGATIONS OF THE
ASSETS.


6.4              BUYER ACKNOWLEDGES THAT SOME ASSETS MAY CONTAIN THIRD-PARTY
INTELLECTUAL PROPERTY THAT MAY HAVE BEEN LICENSED BY LIBERATION OR OTHERWISE
ACQUIRED BY LIBERATION THAT MAY CONTAIN RESTRICTIONS ON TRANSFER OR AS TO WHICH
TRANSFER MAY BE PROHIBITED BY LAW.  BUYER UNDERSTANDS THAT NO CONSENT OF THIRD
PARTIES WAS OBTAINED BY SELLER PRIOR TO THE ASSIGNMENT AND SALE OF THE ASSETS TO
BUYER PURSUANT TO THIS AGREEMENT, AND WILL NOT BE OBTAINED OR SOUGHT BY SELLER
AS PART OF THIS AGREEMENT. BUYER SHALL ACCEPT FULL RESPONSIBILITY FOR
COMMUNICATING WITH THIRD PARTIES WHOSE INTELLECTUAL PROPERTY MAY BE INCLUDED IN
THE ASSETS TRANSFERRED HEREBY, AND AT ITS OPTION AND IN ITS SOLE AND ABSOLUTE
DISCRETION BUYER SHALL EITHER (i) OBTAIN REQUIRED CONSENTS IF ANY FROM THIRD
PARTIES AND PAY ANY AND ALL LICENSING OR OTHER FEES, COSTS, EXPENSES OR CHARGES
AS MAY BE REQUIRED AND THAT MAY BE ASSOCIATED WITH USING AND EXPLOITING SAID
ASSETS AFTER THE CLOSING; (ii)  NOT USE OR EXPLOIT SUCH ASSET, AND RETURN SUCH
ASSET TO THE APPROPRIATE THIRD PARTY ON SUCH TERMS AS THE BUYER MAY DETERMNE IN
ITS SOLE DISCRETION; OR (iii) USE GOOD FAITH, BEST EFFORTS TO NEGOTIATE AND
RESOLVE ANY CONSENT TO TRANSFER ISSUES  DIRECTLY WITH ANY SUCH THIRD
PARTY(IES).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER, AS
ASSIGNEE FOR THE BENEFIT OF CREDITORS OF LIBERATION, EXPRESSLY DISCLAIMS ANY
LIABILITY WHATSOEVER WITH RESPECT TO THE TRANSFER TO BUYER OF RIGHTS IN THE
ASSETS, INCLUDING RESTRICTED LIBERATION ASSETS, FROM AND AFTER THE CLOSING DATE.


 


 
9

--------------------------------------------------------------------------------

 


7.         COVENANTS OF BUYER.
 
7.1              Taxes and any Other Charges Related to the Sale. Buyer agrees
to promptly pay or reimburse Seller for all applicable sales, transfer, use or
other Taxes, including interest and penalties, imposed on and/or related to the
sale of the Assets to Buyer under this Agreement by any tax authority or other
governmental agency and to defend, indemnify and hold Seller harmless from and
against any such taxes, duties, claims, or charges for payment thereof by any
tax authority or other governmental agency including all reasonable, outside
attorney and accountancy fees and other expenses incurred in any audit or
dispute resolution proceedings in connection therewith.


7.2              Further Assurances.  Buyer shall cooperate with Seller and
promptly sign and deliver to Seller any and such additional documents,
instruments, endorsements and related information and take actions as Seller may
reasonably request for the purpose of effecting the transfer of Seller’s right,
title and interest in and to the Assets and the Restricted Liberation Assets to
Buyer, and/or carrying out the provisions of this Agreement, including the
preparation of all Tax returns of Seller and Liberation.


7.3              Property Held in Trust.  To the extent that Buyer receive
physical possession of any property which is not a Asset hereunder, Buyer agree
to hold such property in trust for the owner of such property and to return such
property to its owner upon request and proof of ownership from such owner.  


7.4         Agreement to Register and Issue Stock.


             7.4.1 CMGR shall file a registration statement with the Securities
and Exchange Commission (the “Commission”) within thirty (30) days after Seller
provides a final stockholder recipient list comprised of the creditors of
Liberation to Buyer, in accordance with the Commission’s rules and regulations,
registering Four Hundred Fifty Thousand Dollars ($450,000) in Common Stock of
CMGR (the “CMGR Common Stock”) based upon the price per share as defined below
for delivery upon effectiveness of the registration statement to the creditors
of Liberation.  CMGR shall use its best efforts to cause the registration
statement to become effective no later than one hundred (100) days after such
filing, subject to comments and requirements of the Commission
(“Registration”).  The price per share shall be equal to the ninety (90) day
average closing price of the Common Stock of CMGR on the OTCBB (as defined
below) immediately prior to the issuance of the CMGR Common Stock to the
creditors of Liberation in accordance with Section 2.1.2 hereof.


              7.4.2  CMGR covenants, represents and warrants that, upon issuance
of the CMGR Common Stock to the creditors of Liberation identified by Seller,
such CMGR Common Stock shall be duly authorized and validly issued, fully paid
and non-assessable and issued in compliance with all applicable state and
federal laws concerning the issuance of securities.  Such CMGR Common Stock
shall be freely transferable by the holder thereof without further registration,
qualification or listing. Once the CMGR Common Stock certificates are delivered,
said CMGR Common Stock will continue to be listed on the Over the Counter
Bulletin Board (“OTCBB”), or a national exchange, and eligible for immediate
sale.


 
10

--------------------------------------------------------------------------------

 


7.5         Security Interest.  In order to provide Seller with acceptable
security to assure that the Buyer fully complies with its obligations to Seller
as set forth in Section 2.1 above and Section 11 below, Buyer shall grant to
Seller a second priority security interest in and to the Assets, which security
interest shall be second in priority to that of Buyer’s lender, which shall be
granted a first priority security interest in the Assets.  Such security
interest shall be evidenced by a Security Agreement and UCC-1 Financing
Statement executed by the Buyer in favor of the Seller substantially in the form
of Exhibit D annexed hereto and by this reference incorporated herein. In
connection therewith, Seller expressly agrees to enter into an Intercreditor
Agreement (the “Intercreditor Agreement”) with Buyer’s lender setting forth
Seller’s and Buyer’s lenders respective rights, responsibilities and obligations
with respect to realizing on their respective security interests in the Assets
in the event of default by Buyer under Sections 2.1.2, 2.1.3 and 11 of this
Agreement, substantially in the form annexed hereto as Exhibit E.


7.6              Conduct of Business Post-Closing; Potential Legal
Actions.  Buyer agrees that should Buyer determine in its sole and absolute
discretion that the cost of defending claims of third parties with respect to
Assets and/or Restricted Liberation Assets acquired under this Agreement
outweighs the cost and benefit of defending against such claims, Buyer will at
its option settle with any such claimant on such terms as the Buyer may
determine in its sole discretion, which may include selling, assigning or
abandoning to such claimant Buyer’s interest in any such Assets in whole or in
part.


7.6.1   Exploitation of Assets in Accordance with Pre-Closing Agreements.  Buyer
agrees that if it elects to exploit an Asset, then it shall exploit such Asset
either in accordance with any applicable pre-Closing agreement or contract
between a third party and Liberation or Liberation’s predecessors-in-interest
with respect to such Asset, or in accordance with any new and/or renegotiated
agreement governing any such Asset between Buyer or Buyer’s assignee and the
applicable third party, such election to be in Buyer’s sole and absolute
discretion; provided, however, that if Buyer elects to exploit any such Asset in
accordance with a pre-Closing agreement or contract, Buyer shall be liable for
the Assumed Liabilities (pursuant to Section 3.1 above) only, and not be liable
for any liabilities arising  from or out of Liberation’s and/or Seller’s
business activities that took place prior to the Closing.
 
7.6.2   Suspension of Use or Exploitation of Asset.  If a third party (“Third
Party Plaintiff”) commences an action in a court of competent jurisdiction or an
arbitration proceeding (each a “Legal Action”) against Seller and/or any of its
officers, directors, owners, agents or attorneys (each, a “Seller Party” and
collectively, the “Seller Parties”), with respect to any Asset transferred by
Seller to Buyer pursuant to the terms of this Agreement, which Legal Action
alleges a breach of a contractual term requiring such Third Party Plaintiff’s
consent to transfer such Asset (the “Subject Asset”); and if, in the good faith
opinion of Seller, either (a) Buyer’s indemnification under Section 11 may be
insufficient to protect the Seller Parties from a Loss in connection with such
Legal Action,  or (b) after providing the Buyer a period of two (2) business
days to consult with Seller regarding the potential exposure or liability of any
Seller Party as a result of such Legal Action, Seller determines that further,
sale, distribution, licensing, use or other exploitation (collectively
“Exploitation”) of the Subject Asset would materially increase the legal
exposure or liability of any Seller Party, then Buyer shall, immediately upon
the written request of Seller (the “Cease and Desist Notice”), cease and desist,
and, to the fullest extent that Buyer has the right to do so with respect to the
Subject Asset, shall use its best efforts to cause its subdistributors or sales
agents to cease and desist, from further exploitation of such Subject Asset
(which shall include the suspension of the Subject Asset from further exhibition
or sale) from and after the date of such Cease and Desist Notice, until such
time as (i) each Seller Party has been dismissed from such Legal Action with
prejudice or (ii) such Legal Action is otherwise fully and finally resolved with
respect to the legal exposure or liability of each Seller Party arising from the
transfer of the Subject Asset.  Notwithstanding anything contained in this
Section 7.6.2 to the contrary, Buyer shall have the right, in its sole
discretion, to return the Subject Asset to the Third Party Plaintiff and,
following dismissal of all claims against each Seller Party arising from the
transfer by Seller to Buyer of such Subject Asset, and the reimbursement under
Section 11 of all of the expenses of each Seller Party arising from the Legal
Action relating to such Subject Asset, Buyer’s obligations under this Section
7.6.2 and under Section 11 with respect thereto shall terminate.  Seller agrees
to use its best efforts to seek the resolution of any Legal Action relating to
any Subject Asset, including without limitation issues relating to consent to
transfer, as promptly and economically as possible, provided that the parties
acknowledge and agree that Seller best efforts in this instance shall be subject
to the fact that the handling and defense of such Legal Action will be governed
by the provisions of Section 11.


 
11

--------------------------------------------------------------------------------

 


 
8.         COVENANTS OF SELLER.


Seller covenants and agrees with Buyer as follows:


8.1              Further Assurances.  Seller shall cooperate with Buyer and
promptly sign and deliver to Buyer any and such additional documents,
instruments, endorsements and related information and take actions as Buyer may
reasonably request for the purpose of effecting the transfer of Seller’s title
to the Assets and the Restricted Liberation Assets, if applicable, to Buyer,
and/or carrying out the provisions of this Agreement, provided, however, that
Seller shall be reimbursed for its reasonable, actual, out-of-pocket costs and
expenses incurred in providing such documents, instruments, endorsements or
related information, which additional documents, instruments, endorsements or
related information shall be prepared solely by Buyer.


9.         CONDITIONS TO CLOSING.


9.1              Conditions to Buyer’s Obligations.  The obligations of Buyer
hereunder shall be subject to the satisfaction and fulfillment of each of the
following conditions, except as Buyer may expressly waive the same in writing:


9.1.1           Accuracy of Representations and Warranties.  The representations
and warranties made herein by Seller shall be true and correct in all material
respects, and not misleading in any material respect, on and as of the date
given, and on and as of the Closing Date with the same force and effect as
though such representations and warranties were made on and as of the Closing
Date.


 
12

--------------------------------------------------------------------------------

 
 

 
9.1.2           Compliance.  As of the Closing Date, Seller shall have complied
in all material respects with, and shall have fully performed, in all material
respects, all conditions, covenants and obligations of this Agreement imposed on
Seller and required to be performed or complied with by Seller at, or prior to,
the Closing Date.


9.1.3           Delivery of Closing Documents.  Seller shall have delivered, and
Buyer shall have received, the documents described in Section 10.2 hereof.


9.2              Conditions to Seller’s Obligations.  The obligations of Seller
hereunder shall be subject to the satisfaction and fulfillment of each of the
following conditions, except as Seller may expressly waive the same in writing:


9.2.1           Accuracy of Representations and Warranties.  The representations
and warranties made herein by Buyer in Section 4 hereof shall be true and
correct in all material respects, and not misleading in any material respect, on
and as of the date given, and on and as of the Closing Date with the same force
and effect as though such representations and warranties were made on and as of
the Closing Date.


9.2.2           Compliance.  The Buyer shall have complied in all material
respects with, and shall have fully performed, the terms, conditions, covenants
and obligations of this Agreement imposed thereon to be performed or complied
with by the Buyer at, or prior to, the Closing Date.


9.2.3           Delivery of Closing Documents.  The Buyer shall have delivered,
and Seller shall have received, the documents described in Section 10.1 hereof.


9.2.4  Restricted Liberation Assets.  Buyer and Seller acknowledge that
underlying agreements or contracts with respect to the Restricted Liberation
Assets listed on Schedule 9.2.4 hereto may each require consent for the transfer
of such Restricted Liberation Asset, regardless of any potential contractual
liability for monies due as a result of a pre-Closing breach or default of such
underlying agreements or contracts.  To the extent that such consent for
transfer is not obtained prior to the Closing for any such Restricted Liberation
Asset, then such Restricted Liberation Asset is designated as such for purposes
of Section 1.1 hereof.


9.2.5           Escrow.  The Buyer shall have deposited the Reserved Shares with
the Transfer Agent in the name of the Escrow Agent (each as defined in Section
11.2.6 hereof).


10.         CLOSING OBLIGATIONS.


10.1              Buyer’s Closing Obligations.  At the Closing, Buyer shall
deliver to Seller the following:


10.1.1  Payment of the cash portion of the purchase price by wire transfer to
Seller pursuant to subsection 2.1.1 above and the payment in accordance with
subsection 3.3 above;
 

 
 
13

--------------------------------------------------------------------------------

 


10.1.2  The Bill of Sale Agreement, in the form attached hereto as Exhibit C,
signed by an authorized officer of the  Buyer on behalf of the  Buyer;


10.1.3  The Assignment and Assumption Agreement, in the form attached hereto as
Exhibit B, signed by an authorized officer of the  Buyer on behalf of
the  Buyer;


 10.1.4  The Security Agreement, in the form attached hereto as Exhibit D­­,
signed by an authorized officer of the Buyer on behalf of the Buyer;


10.1.5  A certificate of the Secretary of CFG and CMGR, attaching true, correct
and complete copies of (a) the Certificate of Incorporation and Bylaws of such
party as amended to date; (b) resolutions of the Board of Directors of such
party approving and authorizing the execution, delivery and performance of the
agreements and documents executed in connection herewith;


10.1.6  An agreement of Clarity withdrawing the claim filed by Clarity in the
General Assignment and terminating and waiving all of Clarity’s claims against
Liberation, in form and substance satisfactory to Seller;


10.1.7     A guaranty of CMGR in the form attached hereto as Exhibit F;


10.1.8   A resale certificate of Buyer in form and substance reasonably
satisfactory to Seller;


10.1.9  Such other documents, instruments and agreements as Seller may
reasonably request.
 
 
10.2              Seller’s Closing Obligations.  At the Closing, Seller shall
deliver to Buyer the following:


10.2.1  The Assets in accordance with Section 1.6;


10.2.2 The Assignment and Assumption Agreement, in the form attached hereto as
Exhibit B , signed by an authorized officer of Seller on behalf of Seller;


10.2.3  The Bill of Sale Agreement, in the form attached hereto as Exhibit C,
signed by an authorized officer of each Seller on behalf of Seller;


10.2.5  The Intercreditor Agreement in the form attached hereto as Exhibit E,
signed by an authorized officer of Seller on behalf of Seller; and
 
10.2.6  Such other documents, instruments and agreements as Buyer may reasonably
request.


 


 
14

--------------------------------------------------------------------------------

 
 
11.         INDEMNIFICATION.

 
11.1              Indemnified Losses.  For the purpose of this Section 11.1 and
when used elsewhere in this Agreement, “Loss” shall mean and include any and all
liability, loss, damage, claim, expense, cost, fine, fee, penalty, obligation or
injury including, without limitation, those resulting from any and all actions,
suits, proceedings, demands, assessments, judgments, award or arbitration,
together with reasonable costs and expenses including the reasonable outside
attorneys’ fees and other legal costs and expenses relating thereto.
 
11.2              Indemnification By Buyer.  Buyer (referred to herein as the
“Indemnifying Party”) agrees to defend, indemnify and hold harmless Seller, any
parent, subsidiary or affiliate of Seller and any director, officer, employee,
stockholder, agent or attorney of Seller or of any parent, subsidiary or
affiliate of Seller (each, an “Indemnified Party”) from and against and in
respect of any Loss which arises out of or results from:


11.2.1           any breach by CMGR or CFG of any covenant, representation or
warranty made herein;


11.2.2           the use and exploitation of the Assets after the Closing,
including any actions pursuant to Sections 6.4 and/or 7.6 above;


11.2.3           Claims by third parties with respect to any of the Assets
arising out of the transfer of the Assets with or without the consent of a third
party as may be required pursuant to the terms and conditions of a third party’s
agreement(s) with Liberation or Liberation’s predecessor(s)-in-interest (other
than Storage Costs and any other costs and expenses which Seller agrees to bear
under this Agreement), it being expressly understood and agreed that Buyer's
indemnification pursuant to Section 11 shall not extend to any liabilities
arising  from or out of Liberation’s and/or Seller’s business activities that
took place prior to the Closing;.  


11.2.4            the Assumed Liabilities; and


                        11.2.5   Any costs of removal (excluding Storage Costs),
post-Closing holdover costs, damages and expenses and any injuries incurred by
or in connection with Buyer’s access to and use of the premises of the Seller or
of Liberation in connection with due diligence and/or the transfer and removal
of the Assets as contemplated herein.


11.2.6     As additional security to assure Seller that the Buyer fully complies
with its obligations to Seller as set forth in this Section 11, Buyer shall at
its own expense, establish a stock reserve account (the “Reserve  Account”) in
the name of a mutually approved Escrow Agent (the “Escrow Agent”) with the
transfer agent of CMGR stock (“Transfer Agent”) into which Reserve Account Buyer
shall deposit on the Closing Date a sufficient number of registered shares of
CMGR common stock having a market value of at least One Hundred Thousand Dollars
($100,000.00) (the “Reserved Shares”) for sale of said Reserved Shares in
accordance with the procedures set forth below.  The Reserved Shares shall be
sold from time to time by the Escrow Agent as may be necessary to reimburse
Seller for all Covered Legal Expenses, as defined below.  The parties will
negotiate in good faith and enter into standard Escrow and Reserve agreements
within two business days following the Closing Date, which shall contain, among
other provisions, the deposit of the Reserved Shares with the Transfer Agent in
the name of the Escrow Agent and the periodic sale thereof by the Escrow Agent
in connection with the payment to Seller of its Covered Legal Expenses and the
circumstances that would trigger the termination of the Escrow Agreement, as
further described below. For purposes of the Reserve Account, "Covered Legal
Expenses" shall mean the reasonable, actual, out-of-pocket legal fees and
expenses incurred by Seller in connection with any Legal Action against any
Seller Party.  Five (5) business days after receipt by Escrow Agent and Buyer of
reasonable documentation of such Seller Legal Expenses, Escrow Agent shall
initiate the sale of the requisite amount of Reserved Shares to pay for such
Covered Legal Expenses and pay to Seller cash via wire transfer of immediately
available funds an amount equal to such Covered Legal Expenses.  Upon the
earlier of (a) Seller’s written acknowledgement to Buyer that all such potential
claims have been resolved to Seller’s satisfaction, or (b) one (1) year from the
date of this Agreement, the Escrow Agent will return all unsold Reserved Shares
to Buyer, and close the Reserve Account and the Escrow Account, and the
obligations of the Buyer to the Seller pursuant to this Section 11.2.6. shall
cease and terminate.
 

 
 
15

--------------------------------------------------------------------------------

 
 
 
11.3              Procedure.


11.3.1  Notice.  In the event that Indemnified Party seeks to be indemnified
against a Loss, it shall give written notice thereof to the Indemnifying Party
as appropriate. Notwithstanding the foregoing, the rights of any Indemnified
Party to be indemnified in respect of any Loss resulting from the asserted
liability shall not be adversely affected by the Indemnified Party’s failure to
give or delay in giving notice unless (and then only to the extent that)
the  Indemnifying Party is materially prejudiced thereby.


11.3.2           Defense.  If any claim, demand or liability is asserted by any
third party against any Indemnified Party, the Indemnifying Party shall be
entitled to participate therein and defend any action or proceeding brought
against the Indemnified Party in respect of matters embraced by the indemnity,
and the Indemnifying Party shall have the right to conduct and control the
defense subject to the Indemnified Party’s approval in writing of outside
counsel selected by the Indemnifying Party.  After notice from the Indemnifying
Party to the Indemnified Party of its election to assume the defense of such
claim or action, the Indemnifying Party shall not be liable to the Indemnified
Party under this Section 11.3 for any reasonable legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation.  In any action defended by
the Indemnifying Party the Indemnified Party shall have the right to be
represented by its own counsel at its own expense unless (1) the employment of
such counsel shall have been authorized in writing by the Indemnifying Party; or
(2) the Indemnifying Party shall not have properly employed counsel reasonably
satisfactory to such Indemnified Party to have charge of the defense of such
action; in each of such cases such fees and expenses shall be paid and advanced
by the Indemnifying Party.  In addition, if the named parties to any such
action, suit or proceeding (including any impleaded parties) shall include both
such Indemnified Party and Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it which are different from, or additional to, those available to
the Indemnifying Party, and if such Indemnified Party notifies the Indemnifying
Party in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action, suit or proceeding on behalf of such Indemnified
Party, and the Indemnified Party may participate in the defense of such action,
suit or proceeding and such fees and expenses shall be paid and advanced by the
Indemnifying Party; it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel for all such Indemnified Party).  The Indemnifying Party will not,
without Indemnified Party’s written consent, settle or compromise any
indemnifiable claim or consent to the entry of any judgment in respect thereof
unless such settlement, compromise or consent includes an unconditional release
of the Indemnified Party from all liability in respect of such indemnifiable
claim.  The parties shall cooperate in the defense of all third party claims
which may give rise to indemnifiable claims hereunder.


12.         MISCELLANEOUS.


12.1              Expenses.  Except as otherwise provided herein, each of the
parties hereto shall bear its own expenses (including without limitation
attorneys’ fees) in connection with the negotiation and consummation of the
transaction contemplated hereby.


12.2              Notices.  Any notice required or permitted to be given under
this Agreement shall be in writing and shall be personally or sent by certified
or registered United States mail, postage prepaid, or sent by nationally
recognized overnight express courier and addressed as follows:


12.2.1           If to Seller:


CMBG Advisors, Inc.
848 Leonard Road
Los Angeles,
CA  90049                                                                                     Attention:  James
Baer, President


With copy to:


Mara Morner-Ritt, Esq.
Baer & Troff, LLP
c/o Brandon & Morner-Ritt, P.C.
2001 Wilshire Boulevard, Suite 400
Santa Monica, CA  90403


12.2.2           If to Buyer:


Camelot Entertainment Group, Inc.
8001 Irvine Center Drive, Suite 400


 
16

--------------------------------------------------------------------------------

 


Irvine, CA
92618                                                                           
                                               Attention:  Robert P. Atwell,
Chairman and CEO


With copy to:


J. A. Ted Baer, Esq.
                                                21 East Canon Perdido Street,
Suite 223
Santa Barbara, CA 93101


 
 
Any such Notices shall be deemed to have been duly given and effective:

 
 
(i)              Upon receipt if delivered in person; or

 
 
(ii)
On the date of machine transmittal (except if sent after 5:00 p.m. recipient's
time, then the Notice shall be deemed given at 9:00 a.m. on the next business
day) when electronically transmitted by facsimile or email, with a copy also
given as described in (iv); or

 
(iii)
One (1) day after deposit with a national overnight delivery service; or

 
(iv)
Three (3) days after deposit with the United States Post Office by certified
mail, return receipt requested, postage prepaid.



Any party to whom Notices are to be sent pursuant to this Agreement may from
time to time change its address, facsimile number, or email address for future
communication hereunder by giving Notice in the manner prescribed herein to all
other parties named in this Section 12.2, provided that the change shall not be
effective until five (5) business days after the Notice of change has been
given.


12.3              Entire Agreement; Survival.  This Asset Purchase Agreement,
the Schedules and Exhibits hereto (which are incorporated herein by reference)
and any agreements to be executed and delivered in connection herewith, together
constitute the entire agreement and understanding between the parties and there
are no agreements or commitments with respect to the transactions contemplated
herein except as set forth in this Agreement.  This Agreement supersedes any
prior offer, agreement or understanding between the parties with respect to the
transactions contemplated hereby. The representations and warranties contained
in this Agreement will survive the Closing.


12.4              Amendment; Waiver.  Any term or provision of this Agreement
may be amended only by a writing signed by duly-authorized officers of both the
Seller and the Buyer.  The observance of any term or provision of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a writing signed by the party to be
bound by such waiver.  No waiver by a party of any breach of this Agreement will
be deemed to constitute a waiver of any other breach or any succeeding breach.


12.5              Execution in Counterparts.  For the convenience of the
parties, this Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


 
17

--------------------------------------------------------------------------------

 




12.6              Benefit and Burden.  This Agreement shall be binding upon,
shall inure to the benefit of, and be enforceable by and against, the parties
hereto and their respective successors and permitted assigns.


12.7              Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
(excluding application of any choice of law doctrines that would make applicable
the law of any other state or jurisdiction) and, where appropriate, applicable
federal law.


12.8              Severability.  If any provision of this Agreement is for any
reason and to any extent deemed to be invalid or unenforceable, then such
provision shall not be voided but rather shall be enforced to the maximum extent
then permissible under then applicable law and so as to reasonably effect the
intent of the parties hereto, and the remainder of this Agreement will remain in
full force and effect.


12.9              Attorneys’ Fees.  Should a suit or arbitration be brought to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to recover reasonable attorneys’ fees to be fixed in amount by the
Court or the Arbitrator(s) (including without limitation costs, expenses and
fees on any appeal).  The prevailing party will be entitled to recover its costs
of suit or arbitration, as applicable, regardless of whether such suit or
arbitration proceeds to a final judgment or award.


12.10              Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby.
 


 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Buyer and Seller executed and delivered this Agreement by
their duly authorized representatives as of the Effective Date.


SELLER:                                                                                             BUYER:


CMBG Advisors, Inc., in its sole
and                                            Camelot Film Group, Inc.
limited capacity as Assignee for the Benefit
of Creditors of Liberation Entertainment, Inc.
 
 


By: /s/  James Baer               
James Baer, President
By: /s/  Robert P. Atwell                
Robert P. Atwell, President        
         





WITH RESPECT TO OBLIGATIONS PURSUANT TO SECTION 2.1, SECTION 4 AND SECTION 7
ONLY:
Camelot Entertainment Group, Inc.




By: /s/ Robert P. Atwell                          
 Robert P. Atwell, President






















19

--------------------------------------------------------------------------------
